

EMPLOYMENT AGREEMENT


AGREEMENT entered into on July 16, 2007 between Take-Two Interactive Software,
Inc., a Delaware corporation (the "Employer" or the "Company"), and Lainie
Goldstein (the "Employee").


WITNESSETH:
 
WHEREAS, the Employer desires to employ the Employee as its Chief Financial
Officer and to be assured of her services as such on the terms and conditions
hereinafter set forth; and


WHEREAS, the Employee is willing to accept such employment on such terms and
conditions;


NOW, THEREFORE, in consideration of the mutual cove-nants and agreements
hereinafter set forth, and intending to be legally bound hereby, the Employer
and the Employee hereby agree as follows:


1. Term. Employer hereby agrees to employ Employee, and Employee hereby agrees
to serve Employer for a three-year period commencing effective as of June 7,
2007 (the "Effective Date") (such period being herein referred to as the
"Initial Term," and any year commencing on the Effective Date or any anniversary
of the Effective Date being hereinafter referred to as an "Employment Year").
After the Initial Term, this Agreement shall be renewable automatically for
successive one year periods (each such period being referred to as a "Renewal
Term" and together with the Initial Term referred to as “the Term”), unless, at
least sixty (60) days prior to the expiration of the Initial Term or any Renewal
Term, either the Employee or the Employer give written notice that employment
will not be renewed (as the case may be, a “Notice of Non-Renewal”).


2. Employee Duties.


(a) During the Term, the Employee shall serve as Chief Financial Officer and
have the duties and responsibilities customarily associated with such position
in a company the size and nature of the Company. Employee shall report directly
to the Chief Executive Officer of Employer (“CEO”) and the Board of Directors of
the Employer (the "Board").


(b) The Employee shall devote substantially all of her business time, attention,
knowledge and skills faithfully, diligently and to the best of her ability, in
furtherance of the business and activities of the Company. The principal place
of performance by the Employee of her duties hereunder shall be the Company's
principal executive offices in New York, although the Employee may be required
to travel outside of the area where the Company's principal executive offices
are located in connection with the business of the Company.


1

--------------------------------------------------------------------------------




3. Compensation.


(a) During the first Employment Year of the Term, the Employer shall pay the
Employee a salary (the "Salary") at a rate of $384,600 per annum; provided,
however, that such Salary shall be paid on a retroactive basis to April 10, 2007
(i.e. for the period between April 10, 2007 and the Effective Date, in addition
to the base salary already paid by the Company to Employee for such period, the
Employer shall pay to Employee the amount by which (i) the semi-monthly salary
that Employee would have received at the rate set forth above between April 10,
2007 and the Effective Date exceeds (ii) the actual semi-monthly salary that
Employee received from the Employer during such period). Upon the commencement
of the second Employment Year and continuing for the remainder of the Initial
Term, the Salary shall be increased to the rate of $409,600 per annum. The
Salary shall be payable in equal installments semi-monthly in accordance with
the Company’s normal payroll practices and procedures in effect from time to
time for the payment of salaries to executive officers. Following the expiration
of the Initial Term and for so long as the Term is in effect, such Salary shall
be subject to annual review by the Board and may be increased from time to time
at the discretion of the Board.


(b) The Employee shall be entitled to receive an annual bonus (“Bonus”) with
respect to each fiscal year of the Company (“Fiscal Year”) during the Term based
upon the actual EBITDA of the Company (defined as GAAP Net Income recorded for
the Company, adding back in Interest, Depreciation, Amortization and Tax
expenses) as compared to the Company’s budgeted EBITDA as follows:
 
Actual EBITDA
Annual Bonus
Less than 80% of the Budget
No Bonus earned
80% - 100% of the Budget
* 12.5% - 50% of Salary
100% - 120% of the Budget
* 50% - 75% of Salary
Greater than 120% of the Budget
Capped at 75% of Salary



*The Bonus in this range will be determined based on a proportional sliding
scale.


The budgeted EBITDA for the Company with respect to each Fiscal Year shall be
determined by the Board after good faith consultation with the Employee and in
accordance with past practices and shall be communicated to the Employee in
writing within 45 days following the commencement of each such Fiscal Year. For
the Fiscal Year ending October 31, 2007, the Company’s budgeted EBITDA shall be
$30,359,661. The actual EBITDA with respect to each Fiscal Year during the Term
shall be calculated by the Company in the same manner as the budgeted EBITDA for
such Fiscal Year and shall be communicated to the Employee in writing within 45
days following the end of such Fiscal Year.


(c) The Bonus, if earned, for any Fiscal Year during the Term shall be payable
within 45 days following the end of such Fiscal Year; provided that Employee is
employed by the Company on such date (subject to the provisions of Section 6(c)
hereof).


(d) The Employee shall be entitled to receive a one-time grant of 30,000 shares
of restricted common stock of the Company (the “Shares”) under the Company’s
Incentive Stock Plan, as amended, vesting as to one-third of such shares on each
of the first, second and third anniversaries of the date of grant (as determined
in the immediately succeeding sentence), subject to the provisions of Section
6(c) of this Agreement. The Shares were granted on June 18, 2007 and shall be
subject to the terms and conditions of the Plan and the Company’s equity grant
letter then in effect, subject to and as modified by the provisions of Section
6(c) of this Agreement.
 
2

--------------------------------------------------------------------------------



 
(e) In the event that a Change in Control (as hereinafter defined) of the
Company occurs, the Company shall pay to Employee a bonus in an amount equal to
six months of Salary at the rate then in effect (“Stay Bonus”), 50% of which
shall be payable upon the closing of the Change in Control and 50% of which
shall be payable six months following the closing of the Change in Control,
provided in each case that Employee is employed by the Company on such payment
dates or is terminated without Cause pursuant to Section 6(c) upon or within six
months following a Change in Control.


(f) In addition to the foregoing, the Board and the CEO shall review Employee’s
compensation on an annual basis and Employee shall be entitled to such other
cash bonuses and such other compensa-tion in the form of stock, stock options or
other property or rights as may from time to time be awarded to her by the Board
during or in respect of her employment hereunder.


4. Benefits.


(a) During the Term, the Employee shall have the right to receive or participate
in all benefits and plans which the Company may from time to time institute
during such period for its executive officers and for its employees in general
and for which the Employee is eligible (including the Company’s MERP Plan).
Nothing paid to the Employee under any plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the salary or
any other obligation payable to the Employee pursuant to this Agreement.


(b) During the Term, the Employee will be entitled to the number of paid
holidays, personal days off, vacation days and sick leave days in each calendar
year as are determined by the Company from time to time (provided that in no
event shall vacation time be fewer than four weeks per year). Such vacation may
be taken in the Employee's discretion with the prior approval of the Employer,
and at such time or times as are not inconsistent with the reasonable business
needs of the Company.


5. Travel Expenses. All travel and other expenses incident to the rendering of
services reasonably incurred on behalf of the Employer by the Employee during
the Term shall be paid by the Employer. If any such expenses are paid in the
first instance by the Employee, the Employer shall reimburse her therefor on
presentation of appropriate receipts for any such expenses. All travel and
lodging arrangements shall be made in accordance with Employer’s regular
policies.


6. Termination. Notwithstanding the provisions of Section 1 hereof, the
Employee's employment with the Employer may be earlier terminated as follows:


3

--------------------------------------------------------------------------------




(a) By action taken by the Board or the Chairman of the Company, the Employee
may be discharged for Cause (as herein-after defined), effective as of such time
as the Board shall determine. Upon discharge of the Employee pursuant to this
Section 6(a), the Employer shall have no further obligation or duties to the
Employee, except for payment of Salary through the effective date of termination
and as provided in Section 8(g), and the Employee shall have no further
obliga-tions or duties to the Employer, except as provided in Section 7.


(b) In the event of (i) the death of the Employee or (ii) by action of the Board
or the Chairman of the Company and the inability of the Employee, by reason of
physical or mental disability, to continue substantially to perform her duties
hereunder for a period of 180 consecutive days, during which 180 day period
Salary and any other benefits hereunder shall not be suspended or diminished.
Upon any termination of the Employee's employment under this Section 6(b), the
Employer shall have no further obligations or duties to the Employee, except as
provided in Section 8(g).


(c) In the event that Employee's employment with the Employer is terminated by
action taken by the Company without Cause (other than in accordance with Section
6(b) above), then the Employer shall have no further obligation or duties to
Employee, except for payment of the amounts described in this Section 6(c) and
as provided in Section 8(g), and Employee shall have no further obligations or
duties to the Employer, except as provided in Section 7. In the event of such
termination, the Employee shall be entitled to the following: (i) a lump sum
payment within 30 days following such termination equal to the sum of (x) the
Employee’s Salary at the rate then in effect, (y) the Termination Bonus (as
hereinafter defined) plus (z) all unpaid bonuses with respect to the last full
fiscal year of Employee’s employment with the Company, if any, that would have
been paid but for such termination without Cause ; and (ii) for a period of
twelve (12) months from the date of termination, subject to Employee’s timely
election of continuation coverage under the Consolidated Budget Omnibus
Reconciliation Act of 1985, as amended (“COBRA”), the Employer will pay
Employee’s COBRA medical insurance premium, provided that Employee is eligible
and remains eligible for COBRA coverage and provided further that if Employee
obtains other employment that offers substantially similar or improved group
health benefits, the Employer’s obligation under this sentence shall immediately
cease; provided, however, that if the lump sum payment provided in Section
6(c)(i) would otherwise be due and payable on or prior to December 31, 2007,
such lump sum payment shall be due and payable on January 2, 2008. In the event
of such termination without Cause or upon expiration of the Term as a result of
the delivery by the Company to the Employee of a Notice of Non-Renewal, all
outstanding options and shares of restricted stock granted to the Employee which
have not vested as of the date of such termination shall immediately vest and,
as applicable, become immediately exercisable. For purposes of this Section
6(c), the “Termination Bonus” shall be an amount equal to (i) if such
termination without Cause occurs on or prior to the last day of the second
fiscal quarter of a Fiscal Year, 25% of Employee’s annual Salary at the rate
then in effect or (ii) if such termination without Cause occurs on or after the
first day of the third fiscal quarter of a Fiscal Year, 50% of Employee’s annual
Salary at the rate then in effect.
 
4

--------------------------------------------------------------------------------




(d) For purposes of this Agreement, Employee shall also be deemed to have been
terminated by the Employer without Cause if the Employee provides Employer with
at least thirty (30) days prior written notice of the Employee’s intent to
terminate employment , provided such notice is provided within a period not to
exceed ninety (90) days (and the effective date of such termination does not
exceed one-hundred twenty (120) days) of the initial existence of any of the
following conditions: (i) a material breach of this Agreement by the Employer or
a material diminution in Employee’s authority, duties or responsibilities or
(ii) the Company requiring, without the written consent of Employee, that the
principal place of the performance of her employment duties hereunder be located
outside of a ten (10) mile radius of New York City, New York. Any such written
notice provided by the Employee shall specify the grounds for such termination
and the Employer shall have thirty (30) days to cure such grounds.


(e) For purposes of this Agreement, the Company shall have "Cause" to terminate
the Employee's employment under this Agreement upon (i) the continued failure by
the Employee to substantially perform her duties under this Agreement after
receipt of notice from the Company requesting such performance, (ii) the
criminal conviction of Employee by plea or after trial of having engaged in
criminal misconduct (including embezzlement and fraud) which is demonstrably
injurious to the Company, monetarily or otherwise, (iii) the conviction of the
Employee of a felony; (iv) gross negligence on the part of the Employee
affecting the Company; or (v) a material failure of the Employee to adhere to
the Company’s written policies or to cooperate in any investigation or inquiry
involving the Company. The Company shall give written notice to the Employee of
any proposed termination for Cause, which notice shall specify the grounds for
the proposed termination, and the Employee shall be given thirty (30) days to
cure if the grounds arise under clauses (i) or (v) above (in the event employee
cures the event giving rise to Cause set forth in such written notice within
said 30 day period, Cause for termination shall not exist).


(f) For purposes of this Agreement, a "Change in Control" shall be deemed to
occur (i) upon the acquisition by any person, entity or group of beneficial
ownership of 50 percent or more of either the outstanding shares of common stock
of the company or the combined voting power of the then outstanding voting
securities of the company entitled to vote generally in the election of
directors; (ii) upon a merger or consolidation of the Company or any of its
subsidiaries with any other corporation, which results in the stockholders of
the Company prior thereto continuing to represent less than 50 percent of the
combined voting power of the voting securities of the Company or the surviving
entity after the merger; or (iii) upon the sale of all, or substantially all, of
the assets of the Company; provided, however, that an event described in (i),
(ii) or (iii) shall not be treated as a Change in Control unless such event is
also a change in the ownership of the Company (within the meaning of Treasury
Regulation Section 409A-3(i)(5)(v)), a change in the effective control of the
Company (within the meaning of Treasury Regulation Section 409A-3(i)(5)(vi)) or
a change in the ownership of a substantial portion of the Company's assets
(within the meaning of Treasury Regulation Section 409A-3(i)(5)(vii)).
 
5

--------------------------------------------------------------------------------


 
7. Confidentiality; Noncompetition.


(a) The Employer and the Employee acknowledge that the services to be performed
by the Employee under this Agree-ment are unique and extraordinary and, as a
result of such employment, the Employee will be in possession of confidential
information relating to the business practices of the Company. The term
"confidential information" shall mean any and all information (oral and written)
relating to the Company or any of its affiliates, or any of their respective
activities, other than such information which can be shown by the Employee to be
in the public domain (such information not being deemed to be in the public
domain merely because it is embraced by more general information which is in the
public domain) other than as the result of breach of the provisions of this
Section 7(a), including, but not limited to, information relating to: trade
secrets, personnel lists, compensation of employees, financial information,
research projects, services used, pricing, customers, customer lists and
prospects, product sourcing, marketing and selling and servicing.
Notwithstanding the foregoing “confidential information” shall not include
information relating to the general methodology and mechanics employed by
Employee in the performance of her duties with the Company or that Employee can
demonstrate was known to her prior to her employment with the Company. The
Employee agrees that she will not, during or after her termination or expiration
of employment hereunder, directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any confidential information
regarding the clients, customers or business prac-tices of the Company acquired
by the Employee during her employ-ment by Employer, without the prior written
consent of Employer. Anything herein to the contrary notwithstanding, the
provisions of this Section 7(a) shall not apply (i) when disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with actual or apparent jurisdiction to
order the Employee to disclose or make accessible any information, (ii) with
respect to any other litigation, arbitration or mediation involving this
Agreement, including, but not limited to, the enforcement of this Agreement,
(iii) as to information that becomes generally known to the public or within the
relevant trade or industry other than due to the Employee’s violation of this
Section or (iv) as to information that is or becomes available to the Employee
on a non-confidential basis from a source which is entitled to disclose it to
the Employee.


(b) The Employee hereby agrees that she shall not, during the period of her
employment and for a period of one (1) year following the termination of such
employment, directly or indirectly, within any county (or adjacent county) in
any State within the United States or territory outside the United States in
which the Company is engaged in business during the period of the Employee's
employment or on the date of termination of the Employee's employment, engage,
have an interest in or render any services to any business (whether as owner,
manager, operator, licensor, licensee, lender, partner, stockholder, joint
venturer, employee, consultant or otherwise) competitive with the Company's
business activities.


(c) The Employee hereby agrees that she shall not, during the period of her
employment and for a period of one (1) year following such employment, directly
or indirectly solicit any of the Company's customers, or persons listed on the
personnel lists of the Company. Except as required by law or legal process, at
no time during the Term, or thereafter shall the Employee, directly or
indirectly, disparage the commercial, business or financial reputation of the
Company. Except as required by law or legal process, at no time during the Term,
or thereafter shall the Employer or any executive officer of the Company,
directly or indirectly, disparage the professional, business, financial or
personal reputation of the Employee.


(d) For purposes of clarification, but not of limitation, the Employee hereby
acknowledges and agrees that the provisions of subparagraphs 7(b) and (c) above
shall serve as a prohibition against her, during the period referred to therein,
directly or indirectly, hiring, offering to hire, enticing, soliciting or in any
other manner persuading or attempting to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee or customer who has been previously contacted
by either a representative of the Company, including the Employee, (but only
those persons or entities that had a relationship with the Company during the
time of the Employee's employment by the Company, or at the termination of her
employment), to discontinue or alter his, her or its relationship with the
Company.


6

--------------------------------------------------------------------------------




(e) Upon the termination of the Employee's employment for any reason whatsoever,
all documents, records, notebooks, equipment, employee lists, price lists,
specifications, programs, customer and prospective customer lists and other
materials which refer or relate to any aspect of the business of the Company
which are in the possession of the Employee including all copies thereof, shall
be promptly returned to the Company. Anything to the contrary notwithstanding,
nothing in this Section 7(e) shall prevent the Employee from retaining a home
computer and security system, papers and other materials of a personal nature,
including personal diaries, calendars and Rolodexes, information relating to the
Employee’s compensation or relating to reimbursement of expenses, information
that the Employee reasonably believe may be needed for tax purposes, and copies
of plans, programs and agreements relating to the Employee’s employment.


(f)  The products and proceeds of Employees services hereunder that Employee may
acquire, obtain, develop or create during the Term that relate to the Company’s
business, or that are otherwise made at the direction of the Company or with the
use of the Company’s or its affiliates’ facilities or materials, including, but
not limited to, all materials, ideas, concepts, formats, suggestions,
developments, packages, programs and other intellectual properties
(collectively, “Works”), shall be considered a "work made for hire," as that
term is defined under the United States Copyright Act, and Employee shall be
considered an employee for hire of the Company, and all rights in and to the
Works, including the copyright thereto, shall be the sole and exclusive property
of the Company, as the sole author and owner thereof, and the copyright thereto
may be registered by the Company in its own name. In the event that any part of
the Works shall be determined not to be a work made for hire or shall be
determined not to be owned by the Company, Employee hereby irrevocably assigns
and transfers to the Company, its successors and assigns, the following: (a) the
entire right, title and interest in and to the copyrights, trademarks and other
rights in any such Work and any rights in and to any works based upon, derived
from, or incorporating any such Work (“Derivative Work”); (b) the exclusive
right to obtain, register and renew the copyrights or copyright protection in
any such Work or Derivative Work; (c) all income, royalties, damages, claims and
payments now or hereafter due or payable with respect to any such Work and
Derivative Work; and (d) all causes of action in law or equity, past and future,
for infringements or violation of any of the rights in any such Work or
Derivative Work, and any recoveries resulting therefrom. Employee also hereby
waives in writing any moral or other rights that she has under state or federal
laws, or under the laws of any foreign jurisdiction, which would give her any
rights to constrain or prevent the use of any Work or Derivative Work, or which
would entitle her to receive additional compensation from the Company. Employee
shall execute all documents, including without limitation copyright assignments
and applications and waivers of moral rights, and perform all acts that the
Company may request, in order to assist the Company in perfecting its rights in
and to any Work and Derivative Work anywhere in the world. Employee hereby
appoints the officers of the Company as Employee’s attorney-in-fact to execute
documents on behalf of Employee for this limited purpose


(g) The parties hereto hereby acknowledge and agree that (i) the Company may be
irreparably injured in the event of a breach by the Employee of any of her
obligations under this Section 7, (ii) monetary damages may not be an adequate
remedy for any such breach, and (iii) the Company shall be entitled to seek
injunctive relief, in addition to any other remedy which it may have, in the
event of any such breach.


7

--------------------------------------------------------------------------------




(h) The parties hereto hereby acknowledge that, in addition to any other
remedies the Company may have under Section 7(g) hereof, the Company may have
the right and remedy to require the Employee to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, "Benefits") derived or received by the Employee as the
result of any transactions constituting a breach of any of the provisions of
Section 7, and the Employee hereby agrees to account for any pay over such
Benefits to the Company.


(i) Each of the rights and remedies enumerated in Section 7(g) and 7(h) shall be
independent of the other, and shall be severally enforceable, and all of such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity.


(j) It is the intent of the parties hereto that the covenants contained in this
Section 7 shall be enforced to the fullest extent permissible under the laws and
public policies of each jurisdiction in which enforcement is sought (the
Employee hereby acknowledging that said restrictions are reasonably necessary
for the protection of the Company). Accordingly, it is hereby agreed that if any
of the provisions of this Section 7 shall be adjudicated to be invalid or
unenforceable for any reason whatsoever, said provision shall be (only with
respect to the operation thereof in the particular jurisdiction in which such
adjudication is made) construed by limiting and reducing it so as to be
enforceable to the extent permissible, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of said
provision in any other jurisdiction.


8. General. This Agreement is further governed by the following provisions:


(a) Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by facsimile (receipt confirmed) or
nationally recognized overnight carrier or mailed by certified mail, return
receipt requested, to be delivered at such address as is indicated below, or at
such other address or to the attention of such other person as the recipient has
specified by prior written notice to the sending party. Notice shall be
effective when so personally delivered, one business day after being sent by
telecopy or five days after being mailed.


If to the Employer:


Take-Two Interactive Software, Inc.
622 Broadway
New York, New York 10012   

     
Attention: Chief Executive Officer



If to the Employee:


To the Employee’s address on the books and records of the Company.
 
8

--------------------------------------------------------------------------------



 
(b) Parties in Interest. Employee may not delegate her duties or assign her
rights hereunder. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.


(c) Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto, with respect to the
employment of the Employee by the Employer (including, without limitation, the
offer letter dated October 14, 2003 and amendment dated January 19, 2006 between
the Company and the Employee) and contains all of the covenants and agreements
between the parties with respect to such employment in any manner whatsoever.
Any modification or termination of this Agreement will be effective only if it
is in writing signed by the party to be charged.


(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Employee agrees to and hereby
does submit to jurisdiction before any state or federal court of record in New
York County.


(e) Warranty. Employee hereby warrants and represents as follows:


(i) That the execution of this Agreement and the discharge of Employee's
obligations hereunder will not breach or conflict with any other contract,
agreement, or understanding between Employee and any other party or parties.


(ii) Employee has ideas, information and know-how relating to the type of
business conducted by Employer, and Employee's disclosure of such ideas,
information and know-how to Employer will not conflict with or violate the
rights of any third party or parties.


(iii)  Employee will not disclose any trade secrets relating to the business
conducted by any previous employer and agrees to indemnify and hold Employer
harmless for any liability arising out of Employee's use of any such trade
secrets.


(f) Severability. In the event that any term or condition in this Agreement
shall for any reason be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or condition of this Agreement,
but this Agreement shall be construed as if such invalid or illegal or
unenforceable term or condition had never been con-tained herein.


(g)  Indemnification. The Employee shall be entitled to the benefits of all
provisions of the Certificate of Incorporation and Bylaws of the Company, each
as amended, that provide for indemnification of officers and directors of the
Company. In addition, without limiting the indemnification provisions of the
Certificate of Incorporation or Bylaws, to the fullest extent permitted by law,
the Company shall indemnify and save and hold harmless the Employee from and
against, and pay or reimburse, any and all claims, demands, liabilities, costs
and expenses, including judgments, fines or amounts paid on account thereof
(whether in settlement or otherwise), and reasonable expenses, including
attorneys’ fees actually and reasonably incurred (including, but not limited to,
investigating, preparing, pursuing or defending any action, suit, investigation,
proceeding, claim or liability if the Employee is made or threatened to be made
a party to or witness in any action, suit, investigation or proceeding, or if a
claim or liability is asserted or threatened to be asserted against Employee
(whether or not in the right of the Company), by reason of the fact that she was
or is a director, officer or employee, or acted in such capacity on behalf of
the Company, or the rendering of services by the Employee pursuant to this
Agreement or the Employee’s prior employment agreement with the Company, whether
or not the same shall proceed to judgment or be settled or otherwise brought to
a conclusion (except only if and to the extent that such amounts shall be
finally adjudged to have been caused by Employee’s willful misconduct or gross
negligence). Upon the Employee’s request, the Company will advance any
reasonable expenses or costs, subject to the Employee undertaking to repay any
such advances in the event there is an unappealable final determination that
Employee is not entitled to indemnification for such expenses. Employee shall be
entitled to indemnification under this Section regardless of any subsequent
amendment of the Certificate of Incorporation or of the Bylaws of the Company.
Further, Employee shall be entitled to be covered by any directors’ and
officers’ liability insurance policies which the Company maintains for the
benefit of its directors and officers, subject to the limitations of such
policies. This provision shall survive the expiration or termination of this
Agreement.


9

--------------------------------------------------------------------------------




(h) Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations and guidance promulgated thereunder (collectively
“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If any payments
hereunder are determined to be “nonqualified deferred compensation” under
Section 409A, then such payments shall be made in compliance with the 6-month
delay requirement of Section 409A, to the extent such requirement is applicable.
In no event whatsoever shall the Employer be liable for any additional tax,
interest or penalties that may be imposed on the Employee by Section 409A or any
damages for failing to comply with Section 409A.


(i) Withholding. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


(j)  Execution in Counterparts. This Agreement may be executed by the parties in
one or more counterparts, each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement, and
shall become effective when one or more counterparts has been signed by each of
the parties hereto and delivered to each of the other parties hereto.
 
10

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.


TAKE-TWO INTERACTIVE SOFTWARE, INC.
             
By:
/s/ Ben Feder  
 
Name: Ben Feder
 
 
Title: Chief Executive Officer
             
   /s/ Lainie Goldstein
 
Lainie Goldstein



11

--------------------------------------------------------------------------------

